IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 12, 2007
                                  No. 06-41478
                               Conference Calendar           Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JESSICA GARAY

                                            Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 5:06-CR-158-ALL


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Jessica Garay appeals the sentence imposed following her guilty plea to
transportation of undocumented aliens.        She argues that her sentence is
unreasonable as a matter of law because our post-Booker1 rulings have
effectively reinstated the mandatory sentencing guidelines regime.          Garay
correctly concedes that this claim is foreclosed by our precedent and raises it



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
          United States v. Booker, 543 U.S. 220 (2005).
                                No. 06-41478

only to preserve its further review by the Supreme Court. See Rita v. United
States, 127 S. Ct. 2456, 2462-66 (2007); United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006).
      AFFIRMED.




                                      2